Citation Nr: 1750989	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-53 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left eye blindness. 


REPRESENTATION

Veteran represented by:	Hoyt L. Dennard, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1959 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified via video conference from the RO in Atlanta before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran developed the additional disability of blindness in his left eye after undergoing treatment and surgeries at a VA facility in March 2008. 

2.  The probative evidence of record does not reflect that the Veteran sustained left eye blindness as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or that there is any additional disability resulting from that treatment constituting an event that was not reasonably foreseeable.

3.  The Veteran provided informed consent prior to treatment which included the risks that eventually occurred and led to his additional disability. 





CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 1151 for left eye blindness due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Veteran in this case nor his attorney has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

The Veteran asserts that compensation is warranted for a left eye disability under the provisions of 38 U.S.C.A. § 1151, due to the actions of VA medical personnel in 2008.  Specifically, the Veteran asserts that his March 2008 eye surgery caused left eye blindness.  He alleges that he was not properly advised of the possible complications of the surgeries, and that the VA medical personnel did not meet their standard of care in treating him.  Further, he asserts that VA's delay in treating his eye disability resulted in his left eye blindness. 
Under VA laws and regulations, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

For section 1151 claims, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination. In the alternative, the claimant must show that he suffers from additional disability which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1)(A), (B).

In determining whether an additional disability exists, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a veteran received care or treatment and that a veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(2). 

The record reflects that the Veteran sought eye treatment from a VA doctor in March 2008, just prior to having surgery.  The ophthalmology note from this visit is the most immediate record of the Veteran's condition prior to the beginning of the treatment at issue here.  The ophthalmologist determined that he had 20/30 vision in his right eye and 20/400 vision in his left eye without correction.  The Veteran's limited visual prognosis was discussed and a plan was developed at that time to perform surgery on the left eye. 

VA medical records show that the Veteran underwent a pars plana vitrectomy, a membrane peel, endolaser treatment and an intraocular injection of the left eye within two weeks of the March 2008 ophthalmology consult.  

Subsequently, in July 2008, he underwent vitrectomy, retinectomy and endolaser treatment.  In February 2009 he underwent silicone oil removal of the left eye.  By January 2011, a near absolute loss of superior visual field in the left eye was found.  In May 2011, his vision was measured as 20/400 with corrective lenses.  By September that year, glaucoma and cataracts were noted.  

Overall, the medical evidence of record and lay statements from the Veteran indicate that he eventually lost sight in his left eye.  Moreover, a November 2013 VA examination report indicated that the Veteran had a profound loss of vision in that eye.  Thus, the Board finds that the Veteran developed an additional disability following the March 2008 surgeries. 

Turning to the causation requirement of the claim before the Board, the record shows that, in November 2013, the Veteran underwent a VA eye conditions examination.  At that time, the ophthalmologist noted a history of retinal detachment; retinal and macular atrophy; profound loss of vision; optic atrophy; aphakia; glaucoma; and mydriasis, all present in the left eye.  Cataracts had been removed from the left eye.  It was noted that the glaucoma developed after the retinal detachment repair and that there was no history of ocular trauma.  The Veteran experienced dry eyes and treated his conditions with a variety of medications.  

On the question of etiology, the VA ophthalmologist noted the Veteran's history of surgeries in March 2008, as well as the subsequent treatment of the left eye.  He indicated that the Veteran had an initial nonischemic central retinal vein occlusion (CRVO) in January 2007 which converted to ischemic by March 2008, leading to the retinal surgery.  The Veteran was noted to have left afferent pupillary defect (APD) before the surgery, which was noted to portend a guarded visual prognosis.  The Veteran subsequently underwent a series of surgeries, but his vision decreased.  The ophthalmologist determined that the Veteran's treatments were within the standard of care; however, given the underlying ischemic CRVO, a limited prognosis was noted prior to the March 2008 surgeries and the Veteran's left eye vision deteriorated. 

The record also contains a June 2015 medical opinion from Dr. E.D., a private eye surgeon.  She reviewed the Veteran's claims file and medical records concerning the March 2008 surgeries.  Citing medical literature, she noted that an improvement in outcomes after vein occlusions, such as the one the Veteran had, was dependent upon prompt institution of therapy.  She noted that the Veteran had to wait an additional three months after experiencing symptoms, in order to secure a referral to a VA ophthalmologist for treatment of his condition.  She concluded that VA and its employees failed to exercise the degree of care expected of a reasonable healthcare provider in providing prompt and timely treatment of the Veteran.  She further concluded that VA's substandard care resulted in the Veteran's left eye blindness.  

In October 2016, a VA ophthalmologist, who was not the doctor who performed the Veteran's eye surgeries in March 2008, authored a medical opinion that specifically addressed the Veteran's left eye blindness and whether VA was at fault for the Veteran's additional disability.  Following review of the Veteran's file, she concluded that the Veteran's left eye blindness was not caused or worsened by VA treatment.  She found no carelessness, negligence, lack of skill, or fault causing additional disability and that the guarded visual prognosis prior to intervention was duly noted by the healthcare providers and that the diagnosis and treatment of the Veteran's eye disease was done in a timely manner. 

In support of this conclusion, the ophthalmologist noted that the Veteran's decreased vision caused by the CRVO was likely secondary to his macular edema, which was supported by the history of improvement with certain eye treatments.  However, the Veteran's CRVO converted to ischemic, which is a known natural course of the disease and carries a poor visual prognosis.  The March 2008 examination showed several factors which contributed to the Veteran's guarded visual prognosis: an ischemic CRVO, vitreomacular traction, and the presence of an APD.  The very presence of an APD implies optic nerve damage, likely from a mixed mechanism glaucoma, which cannot be reversed with surgery or treatment with steroids.  Such nerve damage was confirmed by subsequent exam findings of a cupped nerve and constricted visual field.  In light of such a history, none of the findings on the March 2008 examination would have changed the outcome, even with earlier intervention.  The surgeries that were performed were done in consequence to the exam findings, an action that was within the standard of care. 

Based on the above evidence, the Board finds that the Veteran's claim must be denied.  Neither the November 2013 VA examination nor the June 2015 letter from Dr. E.D. contain any rationale for their respective conclusions that the Veteran's treatment was both within the standard of care and did not cause his injury, and outside the standard of care and the cause of his blindness.  As they lack rationale, clear conclusions, supporting data and reasoned medical explanations, they are afforded very little probative weight on the question before the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

By contrast, the October 2016 VA ophthalmologist's opinion is the most probative of record, as she provided a very detailed rationale for her conclusion that the Veteran's left eye blindness was foreseen and not the result of his VA treatment, which was performed in a timely manner.  Thus, the Board finds that the probative evidence of record indicates that, while the Veteran developed left eye blindness following the March 2008 surgeries and subsequent medical treatment, he did not sustain this additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided him treatment.

In various statements to the Board, including his June 2017 testimony, the Veteran has asserted that VA is at fault for his additional disability of left eye blindness.  In some instances, laypersons are competent to provide an opinion of a medical nature. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  However, since the opinion in this case involves a technical conclusion regarding the ordinary standard of care and whether it was exercised, the opinion of the October 2016 VA examiner is more probative than the Veteran's lay assertions.  The examiner has expertise, experience, education, and training that the Veteran is not shown to have.  As such, the Veteran's opinion is outweighed by the other evidence of record.
Finally, the Board finds that the Veteran does not meet section 1151's requirements in the alternative, as the evidence of record shows that his left eye blindness following surgery was caused by a reasonably foreseeable event.  The record shows that he signed a consent form on March 25, 2008 for the surgery three days later.  The consent form mentions, among multiple other potential risks, the loss of vision or eye as a known risk of the scheduled treatment or procedures.  Since the Veteran provided informed consent for each surgery and blindness is a known complication of his surgery, the evidence is overwhelming that his left eye blindness did not result from an event that was not reasonably foreseeable.

In summary, the evidence of record reflects that left eye blindness was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or was an event that was not reasonably foreseeable.  For that reason, the Board finds that the preponderance of the evidence is against his claim for benefits under 38 U.S.C.A. § 1151.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left eye blindness is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


